Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s preliminary amendment filed 05/14/2021 is entered. Claim 1 is canceled and new claims 2-21 are added. Claims 2-21 are pending for examination.

Continuation
2.	This application filed 04/19/2021 is a continuation of 16232907, filed 12/26/2018 ,now U.S. Patent #10984461. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the cited Parent Applications. Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered 'of record' in the above cited Parent Applications are now considered cited or 'of record' in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or 'of record' in the Parent Applications need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Applications is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).


Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.1.	Claims 2-7, 9-14, 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8, 10-12, 14, 16, 19-20 of U.S. Patent No.10984461 B2, hereinafter ‘461. Although the claims at issue are not identical, they are not patentably distinct from each other because when the limitations of claims of the instant application and claims of parent’61 are compared [see below the highlighted limitations from claim 1 of the patent ‘461and the limitations of claim 2 in italics of the current application], in both cases the claims are directed to the same design characteristics directed to determining attributes of a product and attributes and preferences from a profile or s of a user , comparing the two attributes , and using statistical formulas or algorithms to calculate a probability of relevance of products to the user’s profile for presenting the ranked products as per calculated probabilities to the user. Thus, on comparison the scope of the claim 2 of the currant application covered in the claim 1 of the patent’461 and the difference  is minor and patentably indistinct between the claims being compared. The limitation of receiving a request in claim 2 of the current application is minor as it is obvious presentation of recommendation will be in response to a received requirement. Limitations of the dependent claims 3-7, of the instant Application 461 are covered in the scope of claims 1, 4- 6 of the patent’461 with minor differences which are patentably indistinct. 
The  limitations  of the other two independent claims 9 and 16 of the instant Application are similar to the claim 2 in the instant Application.  Limitations of their dependent claims 10-14, and 17-20  are similar to the limitations of dependent  claims 3-7.  

Comparison of claims given below:
	Claims 1, 4-6  of the Patent ‘461
1. A system, comprising a non-transitory memory storing instructions; and one or more processors coupled with the non-transitory memory and configured to execute the instructions to cause the system to perform operations rising: extracting, using a natural language algorithm, first semantic attributes associated with a first product from a product catalog, the natural language algorithm configured to extract the first semantic attributes in a structured format; extracting second semantic attributes associated with a user profile including information about an action performed by the user and related to the first product; determining, based on the extracted first and second semantic attributes, a probability indicating a relevance of the first product to the user; and generating a content-based recommendation for the first product based on the probability.
4. The system of claim 1, wherein the action performed by the user includes an interaction of the user with a second product of a merchant of the first product.
5. The system of claim 1, wherein the probability is determined using a probability function for determining a conditional likelihood of the extracted first semantic attributes being associated with the user profile provided the second semantic attributes are associated with the user profile.
6. The system of claim 1, wherein the action performed by the user includes an activity of the user, via a user device of the user, on a merchant site of a merchant of the first product.
	
Claims 2-7 of the instant Application:
2. A system comprising: one or more processors: and one or more machine-readable storage media having instructions stored thereon that, in response to being executed by the one or more processors, cause the system to perform operations comprising: 
receiving, from a user device, a request for a content-based recommendation: 
retrieving. product attributes based on data received from the request: 
determining. a probability that a product is relevant to a user profile for each product in a plurality of products: and 
presenting. a set of products from the plurality of products. based in part on a ranking of the probability associated with each product in the plurality of products.

3. The system of claim 2. wherein the probability is determined using a weighted sum of product probabilities.

4.   The system of claim 2, wherein the product is relevant based in part on a user interaction with a product.

5. The system of claim 3, wherein the weighted sum of product probabilities is based on a user activity and user interest retrieved from the data in the request.

6. The system of claim 2, w herein the operations further comprise: retrieving, user profile information for determining the probability.

7. (New) The system of claim 6, wherein semantic attributes are extracted for both the products and the user profile.


3.2.	Claims 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 8  of U.S. Patent No.10984461 B2, hereinafter ‘461 in view of reference no.8  Zhao, Feng et al. “Entity-Based Language Model Smoothing Approach for Smart Search” cited under Non-Patent literature documents in the IDS filed 08/18/2021  and also cited in the parent Application 16232907, now US patent 10984461, hereinafter referred as Zhao.  
Claim 8 depends from claim 2, wherein it was discussed and analyzed above that the claim 2 is rejected on the grounds of non-statutory double patenting as being unpatentable over claims 1, and 8  of patent ‘461. The limitations of claim 8 “determining if sparsity exists in between a plurality of probabilities and in response to the determining, applying a two-stage smoothing distribution to the probability probabilities”, are not covered in the claims of patent’461. Zhao teaches, in the same field of endeavor of semantic analysis using an entity-based language model smoothing approach comprising two stage smoothing,  using a two-stage smoothing distribution including a combination of two smoothing distributions to manage sparsity encountered for determining the probability that the user profile derived from the products [see abstract and pages 9996-9997, under the heads “D-Two-Level Merging Based Smoothing’, and page 10000 heading “Conclusions”]. Zhao teaches using two level smoothing to overcome the problems of “zero probability to unseen words known as Zero problem and maximum likely hood —based language models are estimated only according to frequencies of terms resulting in omitting morphology and semantics”, see page 9991 under the head ”Introduction”. Therefore, in view of the teachings of Zhao it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention would have modified the  system of claim 2  to incorporate the concept of two stage smoothing distribution to apply to manage sparsity encountered when determining the probability that the user profile derived from the products so that to , as shown in Zhao, so as to analyze semantic attributes and to ensure measure the correlations between words [attributes] in the contents such as product catalogs and user profiles and to more closely approximate the word [can refer to attributes] probability distribution in the documents such as product catalogs and user profiles to ensure more accurately the relevance between two documents such as product catalog and user profile [see abstract of Zhao].
	Limitations of claim 15 are similar to the claims of 8, Therefore, claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8  of patent ‘461 in view of Zhao based on same analysis established for claim 8 above.

3.3.	Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 8 and 14  of patent ‘461 in view of Frieder et al. [US 20020156771 A1], hereinafter Frieder
Claim 21 depends from claim 16, wherein it was discussed and analyzed above that the claim 16 is rejected on the grounds of non-statutory double patenting as being unpatentable over claims 1, and 8  and 14 of patent ‘461. The limitations of claim 21 “wherein new products are presented using at least a dispatcher module”, are not covered in the claims of patent’461. Use of dispatcher modules in communicating data was used much before the Applicant’s invention, see Frieder para 0027 which discloses providing data source selections to a  dispatcher module to route search tokens to appropriate source managers. Therefore, in view of the teachings of Frieder it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified the machine readable medium of claim 16 to incorporate the concept of data on new products via a dispatcher module , as shown in Frieder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim Rejections - 35 USC § 101

4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims 2-8 are to a system, claims 9-15 are to a process comprising a series of steps, and clams 16-21 to manufacture are statutory (Step 1: Yes).

	Step 2A Analysis:
Claim 2 recites:
A system comprising: one or more processors: and one or more machine-readable storage media having instructions stored thereon that, in response to being executed by the one or more processors, cause the system to perform operations comprising: 
receiving, from a user device, a request for a content-based recommendation: 
retrieving. product attributes based on data received from the request: 
determining. a probability that a product is relevant to a user profile for each product in a plurality of products: and 
presenting. a set of products from the plurality of products. based in part on a ranking of the probability associated with each product in the plurality of products.

Step 2A Prong 1 analysis: Claims 2-21 recite abstract idea.

The claimed invention is a system and method directed to comparing and processing two data, one related to products and the other to a user’s profile, so as to determine best products to be recommended and ranked for presentation to a user as disclosed in the Applicant's Specification, under Technical Field , see para 00071.  The claim 2 recites the limitations of retrieving product attributes based on data received from the request: and determining. a probability that a product is relevant to a user profile for each product in a plurality of products. These limitations, as drafted, relate to a simple process that, under its broadest reasonable interpretation, covers performance of the limitations being carried out manually in the mind using a pen and paper.  That is, other than reciting “by one or more processors” nothing in the claim elements precludes the steps from practically being performed in the mind.   For example, but for the “by the one or more processors” language, the claim encompasses a person looking at data in a request for a product and forming a simple judgement as regards to find and determine attributes/properties for a product such as an apparel or clothing  and based upon the observed properties/attributes of the requested product and  user’s preferences/profile calculate a probability for a product’s relevance for each product  to the user using mathematical formulas.  The mere nominal recitation of by one or more processors does not take the claim limitations out of the mental process grouping.    Thus, the claim 2 with its dependent claims recite a mental process.   Since the other two independent claims 9 and 16 recite similar limitations as claim 2, they are analyzed on the same rationale as established for claim 2. Accordingly, claim 9 with its dependent claims 10-15 and claim 16 with its dependent claims 17-21  recite mental process based on the same rationale as established for claim 2.
Thus, pending claims 2-21 recite an abstract idea.

Step 2A Prong 2 analysis:
Claims 2-21: The judicial exception is not integrated into a practical application.
Claim 2 recites the additional limitations of using generic computer components comprising one or more processors implementing the steps of receiving, from a user device, a request for a content-based recommendation, retrieving. product attributes based on data received from the request, determining a probability that a product is relevant to a user profile for each product in a plurality of products and presenting a set of products from the plurality of products. based in part on a ranking of the probability associated with each product in the plurality of products.  The receiving step of collecting a request from a user device for content-based recommendation is recited at a high level of generality (i.e. as a general means of receiving a request from a  user inquiring about recommendations for a shirt or any other apparel/clothing with specific properties), and amounts to mere data gathering, which is a form of insignificant extra‐solution activity.  The presenting step of ranked products  is also recited at a high level of generality (i.e. as a general means of displaying the results from probability calculations determining products and arranging them in an hierarchical manner from their relevance to the user), and amounts to mere post solution displaying, which is a form of insignificant extra‐solution activity.   The “one or more processors” merely describes how to generally “apply” the otherwise mental judgements in a generic computer environment.  The one or more processors is recited at a high level of generality and is merely automates the retrieving and determining steps.    Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.    The claim 2 is directed to the abstract idea.

Limitations of dependent claims 3-8 are mere extension of the limitations of claim 2 related to steps including determining probability using a weighted sum of product probabilities based on a user  activity and user’s interests, determining relevance based on data related to a user’s interaction with a product, collecting user’s profile data, observing and retrieving  semantic attributes determining if sparsity exists in between plurality of probabilities, which relate to processing data using mathematical concepts and calculations to provide product recommendations to a user based on the mathematical calculations do not necessitate inextricable tie to computer technology because these steps can be carried out manually and is  just performing the disembodied concept on a general purpose computer. Accordingly, the additional limitations recited in dependent claims 3-8 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and they , similar to their base claim 2 are directed to an abstract idea.
Limitations of claims 16-20 recite similar limitations as those of claims 2-8. Accordingly, claims 16-20 are analyzed on the basis of same rational as established for claims 2-8 and are directed to an abstract idea. Regarding claim 21, it recites a generic step of using a dispatcher module to provide recommendation data which, as recited,  does  not add additional element reflecting an improvement in the functioning of a computer, or an improvement on existing technology or technical field; See MPEP 2106.05(a). 

Claims 9-15, as drafted, do not include any additional device or technical field to implement the recited steps. The limitations of claim 9 “receiving, from a user device, a request for a content-based recommendation; retrieving, product attributes based on data received from the request; determining, a probability that a product is relevant to a user profile for each product in a plurality of products; and presenting. a set of products from the plurality of products. based in part on a ranking of the probability associated with each product in the plurality of products”, as drafted, merely represent a scheme or plan which can be put manually with a pen and paper which do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 9-15 are directed to an abstract idea.
Thus,  pending claims 2-21, in view of the foregoing, are directed to an abstract idea.

Step 2B analysis:	The claims 2-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claims recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claims 2-8, 16-21 amount to no more than mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Further, claims 9-15, as analyzed above for Step 2A, prong 2 do include any additional elements but representing a mere scheme or plan which can be put on paper manually using a pen.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the receiving, acquiring, and displaying steps were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting, and displaying steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Accordingly, a conclusion that the receiving, acquiring, transmitting, and displaying steps are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Thus,  claims 2-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, and they are patent ineligible.

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.1.	Claims  2-7, 9-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pinel  et al. [US 20150199743 A1], hereinafter Pinel in view of Hofmannman et al. [US 20020107853 A1] , hereinafter Hofmann.

Regarding claim 2, Pinel teaches a system comprising: one or more processors: and one or more machine-readable storage media having instructions stored thereon that, in response to being executed by the one or more processors [see  Fig 4. And associated paras 0063—0064],  cause the system to perform operations comprising: 
receiving, from a user device, a request for a content-based recommendation and retrieving. product attributes based on data received from the request [See para 0054, which discloses receiving a search query from a buyer for a vehicle by a recommendation platform to recommend a vehicle. The recommendation platform extracts the buyer profile and the vehicle attributes can be retrieved  from  a  database, wherein the vehicle attributes include (year, make, model trim, average odometer for the given vehicle make--Dealer type category  [see para 0045];
determining. a probability that a product is relevant to a user profile for each product in a plurality of products, see Pinel paras 0055—0056 , which disclose determining a vehicle from a plurality of vehicles which is  relevant and acceptable to  the user profile and while formulating the acceptance rating for the product a probability “P” of  acceptance  is determined, see paras 0024—0025]. Pinel does not teach explicitly determining a product probability [In Pinel the exemplary product is a vehicle] to indicate its relevance  to a user profile from a plurality of products. Hofmannman, in the field of generating and providing recommendations using statistical models, teaches determining a product probability to indicate its relevance  to a user profile from a plurality of products [See Hofmannman claim 33, “ A method in a computer system for generating a recommendation list of desired items from a set of data including at least one of: items, content descriptors for the items, user profiles about transactions, prior searches, user ratings and user actions, to generate a recommendation list of desired items, comprising the steps of: statistically analyzing the set of data to learn semantic associations between words within specific items of the set of data; computing probabilities for each learned semantic association; receiving into the recommendation system at least one of: an actual user profile; a user query; and a request to generate at least one recommendation list, items in the recommendation list being ranked by their likelihood of being the desired items; computing a probability of relevance of each item in the set of data to the at least one of: an actual user profile; a user query; and a request to generate at least one recommendation list; returning at least one recommendation list”].  Therefore, in view of the teachings of Hofmannman it would be obvious to an ordinary skilled in the art to have modified the method and system of  Pinel, as discussed above for claim 2, to incorporate the concept of determining a product/vehicle probability to indicate its relevance  to a user profile from a plurality of products [vehicles[ so as to generate recommendation lists being ranked by their likelihood of being the desired items matching a user profile as shown in Hofmannman claim 33.
presenting. a set of products from the plurality of products. based in part on a ranking of the probability associated with each product in the plurality of products [see para 0057 which discloses that the recommendation platform 110 generates a rated and/or ranked list of recommended products for vehicles based on received query from the buyer and para 0069 discloses presenting a recommended vehicle list to a buyer.

Regarding claims 3 and 5, combined teachings of Pinel and Hofmann  teach and render obvious the limitations of claim 2, as analyzed above. Hofmannman further teaches that the probability is determined using weighted sum of  product probabilities and wherein the weighted sum of product probabilities is based on a user activity and user interest retrieved from the data in the request [see Hofmannman claims 1 and 4. “A method in a computer system containing a recommendation system for a set of data including items, content descriptors for the items, user profiles about transactions, prior searches, user ratings or user actions, to generate a recommendation list of desired items, comprising the following steps: receiving into the recommendation system a set of statistical latent class models along with appropriate model combination weights, each possible combination of items, content descriptors, users, object or user attributes, and preferences being assigned a probability indicating the likelihood of that particular combination; receiving into the recommendation system at least one of: an actual user profile; a user query; and a request to generate at least one recommendation list, items in the recommendation list being ranked by their likelihood of being the desired items; computing a probability of relevance for each item in the set of data utilizing the received set of models and data; returning at least one recommendation list, each recommendation list having a variable length and consisting of a ranked list of desired items, the items being ranking based on the computed probability of relevance. .. for each recommendation list, computing for each attribute, the probability of the attribute occurring in one of the items in the recommendation list based on the received set of models, weighted with their respective probabilities of relevance, and weighted with prior attribute weights; sorting the attributes in each recommendation list; and returning at least a higher probability portion of a sorted list of attributes with the recommendation list.”. 

Regarding claim 4, Pinel teaches that the system of claim 2, wherein the product is relevant based in part on a user interaction with a product [see paras 0017 and 0018, which disclose that the buyer’s profiles include data on the buyer’s searches on the web site and the search action relates to an interaction of a buyer with a product on a website.
 
Regarding claim 6, the limitations, “The system of claim 2, wherein the operations further comprise: retrieving, user profile information for determining the probability.”, are already covered in the analysis of claim 2 in view of the combined teachings of Pinel and Hofmannman claim 33  wherein user profile are considered for generating a recommendation list. 

Regarding claim 7, the combined teachings of Pinel and Hofmannman teach and render obvious the limitations that the system of claim 6, wherein semantic attributes are extracted for both the products and the user profile []see claims 33 and 34. Claim 33 discloses using semantic associations between words within specific  items [vehicles n Pinel]  and claim 35 further teaches that these semantic associations are combined with the user profile. 

Regarding claims 9-14, their limitations are similar to the limitations of claims 2-7 and therefore, claims 9-14 are analyzed and rejected as being unpatentable over Pinel in view of Hofmannman based on the analysis established for claims 2-7 above.

Regarding claim 16, its limitations “A non-transitory machine-readable medium having stored thereon machine- readable instructions executable to cause a machine to perform operations comprising: receiving, from a user device, a request for a product recommendation: retrieving, product attributes based on data received from the request: determining, a token probability that a product is relevant to a user profile for each product in a plurality of products: and presenting, a set of products from the plurality of products, based in part on a ranking of the probability associated with each product in the plurality of products”, are  similar to the limitations of claims 2 and 7. The determining token probability step is considered as determining that the semantic attribute of the product and user profile are extracted [see Applicant’s Specification para 0020]   therefore, claim 15 is analyzed and rejected as being unpatentable over Pinel in view of Hofmannman based on the analysis established for claims 2 and 7 above. 

Regarding claim 17, the limitations, “  The non-transitory machine-readable medium of claim 16. further comprising: mapping semantic attributes to tokens associated with the product attribute”, are already covered in the analysis of claim 2 in view of the combined teachings of Pinel and Hofmannman, specifically see Hofmannman claims 33-34 wherein the semantic attributes from a user profile are matched/mapped with the semantic attributes of a product corresponds to product tokens]  for generating a recommendation.

Regarding claim 18, the combined teachings Pinel teaches that  the non-transitory machine-readable medium of claim 16. wherein the set of products presented are based in part on a tailored recommendation based on the user profile and a product inventory [See Pinel claim 1, “ the organization profile representing one of a buying profile or a selling profile; identifying, at the system, inventory of products that matches the organization profile; providing, at the system, information indicative of a recommendation for a product of the second inventory of products to the trading organization]..

Regarding claim 19 the combined teachings of Pinel and Hofmannman teach that the non-transitory machine-readable medium of claim 16., wherein the user profile is stored in a user profile database, and wherein the user profile database includes user actions and product views [see Pinel. Para 0017. It discloses that a buyer’s profile can include large amount of data including user actions and product views o , “ …….the implicit buying and selling profiles can include (but are not limited to including) the following information: (A) Favorites "Year-Make-Model," traded directly with another car dealership (e.g., traded outside of a vehicle trading platform for the trading of items between dealers); traded at wholesale auction and/or wholesale online timed sale (e.g., Online Vehicle Exchange (OVE), and/or other web-based or brick-and-mortar market places (such as auctions); searched or viewed on inventory trading/direct sales website (buying only, for example); made offers on inventory trading/direct sales website (buying only, for example); and/or placed bids on inventory trading/direct sales website (buying only, for example). (B) …….. searched or viewed on inventory trading/direct sales website (buying only, for example); made offers on inventory trading/direct sales website (applicable to buying profile, for example); and/or placed bids on inventory trading/direct sales website (applicable to buying profile, for example], and see para 0054 which discloses that such profile can be stored in a  database, “the profile of such a user is the aggregation of profile vectors (1) through (3). With regard to the query, in certain embodiments, the recommendation module 120 can query a database (relational or otherwise) or other data structures available in the information storage 160.’].

5.2.	Claims  8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pinel in view of Hofmannman and in view of reference no.8  Zhao, Feng et al. “Entity-Based Language Model Smoothing Approach for Smart Search” cited under Non-Patent literature documents in the IDS filed 08/18/2021  and also cited in the parent Application 16232907, now US patent 10984461, hereinafter referred as Zhao.  

Regarding claim 8, the combined teachings of Pinel and Hofmannman teach and render obvious the limitations of claim 2, and further teaches smoothing the estimates of the class conditional probabilities using the transformed similarities [See Hofmannman claim 27] but fails to teach determining if sparsity exists in between a plurality of probabilities and in response to the determining, applying a two-stage smoothing distribution to the probability probabilities”, are not covered in the claims of patent’461. Zhao teaches, in the same field of endeavor of semantic analysis using an entity- based language model smoothing approach comprising two stage smoothing,  using a two-stage smoothing distribution including a combination of two smoothing distributions to manage sparsity encountered for determining the probability that the user profile derived from the products [see abstract and pages 9996-9997, under the heads “D-Two-Level Merging Based Smoothing’, and page 10000 heading “Conclusions”]. Zhao teaches using two level smoothing to overcome the problems of “zero probability to unseen words known as Zero problem and maximum likely hood —based language models are estimated only according to frequencies of terms resulting in omitting morphology and semantics”, see page 9991 under the head ”Introduction”. Therefore, in view of the teachings of Zhao it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention would have modified the  system of claim 2  to incorporate the concept of two stage smoothing distribution to apply to manage sparsity encountered when determining the probability that the user profile derived from the products so that to , as shown in Zhao, so as to analyze semantic attributes and to ensure measure the correlations between words [attributes] in the contents such as product catalogs and user profiles and to more closely approximate the word [can refer to attributes] probability distribution in the documents such as product catalogs and user profiles to ensure more accurately the relevance between two documents such as product catalog and user profile [see abstract of Zhao].

	Limitations of claim 15 are similar to the claims of 8, Therefore, claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8  of patent ‘461 in view of Zhao based on same analysis established for claim 8 above.

5.3.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pinel in view of Hofmannman and in view of Alhadeff et al. [US 20130080242 A 1], hereinafter Alhadeff.

Regarding claim 20, the combined teachings of Pinel and Hofmannman teach and render obvious the limitations of claim 16, as analyzed above but fail to disclose that the non-transitory machine-readable medium of claim 16, wherein the user profile is updated based in part on a user interaction with the user device. In the same field of making recommendations for products based on user profiles, Alhadeff teaches updating a user’s profile based on a user interaction with the user device, see para 0197 [ “In an embodiment, the user profile creation module 201q monitors activities and detects interactions of the users in the user network 204 across the publisher websites 203 in the networked environment 200 for creation of the dynamic user profiles for the users in the user network 204. The user profile creation module 201q on the publisher websites 203 monitors activities and detects interactions of the users in the user network 204 across the publisher websites 203 in the networked environment 200 for updating the dynamic user profiles of the users in the user network 204 stored in the information database 201w of the server 201 via the communication link 1302. In an embodiment, the user profile creation module 201q integrates the marketing data acquired from the users in the user network 204 into one or more recommendation engines 203d employed by the publisher websites 203- and third-party advertiser networks 205 for generating recommendations related to one or more of the products and/or the services of the publisher websites 203 and the third-party advertiser networks 205.”]. Therefore, in view of the teachings of Alhadeff, it would be obvious to an ordinary skilled in the art at the time of the applicant’s invention to have modified the combined teachings of Pinel and Hofmannman as applied to claim 16 to incorporate the concept of updating the user profile based on a user interaction with the user device, so that, as shown in Alhadeff, the updated user profile can be used for making recommendations.

5.4.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pinel in view of Hofmannman and in view of Frieder et al. [US 20020156771 A1], hereinafter Frieder. 
Regarding claim 20, the combined teachings of Pinel and Hofmannman teach and render obvious the limitations of claim 16, as analyzed above, but fail to disclose that the new products are presented using at least a dispatcher module”. Use of dispatcher modules in communicating data was used much before the Applicant’s invention, see Frieder para 0027 which discloses providing data source selections to a  dispatcher module to route search tokens to appropriate source managers. Therefore, in view of the teachings of Frieder it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified the machine readable medium of claim 16 to incorporate the concept of data on new products via a dispatcher module , as shown in Frieder, since the  claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	Tian et al. [US 20140074639 A1; see paras 0063 and 0066] discloses  that a recommendation engine 103, in response to receiving a request for a content, determines a probability to indicate a likely association of an item with a user profile and generates the content recommendation. 
	(ii)	Farre et al. [US 10229443 B1; see Fig.8 and  col.11, line 64—col.12, line 22] discloses that filtered search results based on relevance to the search terms, and  results that are popular with other users are used for identifying an item within the received price filtered search results that has a highest probability of user interest, as in 806. 
	NPL reference:
	(ii)	Article, “ Facebook (FB) issued patent titled "Video understanding platform"
Publication info: News Bites US - NASDAQ [Melbourne] 30 Aug 2018; retrieved from Dialog on 11/10/2022 discloses issuance of a US Patent 10,061,985 which discloses that a computer system, in response to receiving a request for video-content object from a client device, generating a recommendation for a video-content based on the feature of the received  video content object  and a user profile.
	FOR reference:
	(iv)	CN103838858 A [Erkink et al.; see paras 073, 0081, 0086, 0090 and 0104] discloses recommending content based on a user profile  and on a confidence degree higher than a threshold of the user’s acceptance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625